Smith, J. (dissenting).
The majority errs, I think, by giving an overbroad interpretation to a statute that is itself broader than it needs to be. A brief description of how the statute came to exist in its present form may help make this point clear.
As first enacted in 1969, Civil Service Law § 72 authorized a public employer to place an employee on medical leave of absence, and made no provision for a hearing of any kind (L 1969, ch 225). Two federal district court decisions held that the original version of the statute deprived employees of their rights to due process (Snead v Department of Social Servs. of City of NY., 355 F Supp 764 [SD NY 1973]; Laurido v Simon, 489 F Supp 1169 [SD NY 1980]). Accordingly, in 1983, the statute was amended to provide affected employees with quite elaborate procedural protections: a written statement of the reasons for a leave of absence, and an opportunity for a hearing before an independent hearing officer, at which the “[t]he employee may be represented ... by counsel or a representative of a certified or recognized employee organization and may present medical experts and other witnesses or evidence” (Civil Service Law § 72 [1]). The employee is entitled to a transcript of the hearing without charge (id.), and may appeal the hearing officer’s determination to a state or municipal civil service commission—a determination itself reviewable under CPLR article 78 (Civil Service Law § 72 [3]). These protections were evidently thought necessary to comply with the United States Constitution; the memorandum submitted by the Department of Civil Service in support of the 1983 legislation cites the Snead and Laurido cases and says: “we are proposing that the safeguards ... be added to Section 72 in order to cure any procedural due process defects which may be present” (Mem of State Dept of Civil Serv, Bill Jacket, L 1983, ch 561, at 7, reprinted in 1983 McKinney’s Session Laws of NY, at 2597, 2598).
But the belief that all this procedure was required by the Constitution proved to be mistaken. In 1985, the United States *67Supreme Court decided that a public employee facing termination—a more serious consequence than an involuntary leave of absence—was entitled to “some form of pretermination hearing,” but that the hearing “need not be elaborate” (Cleveland Bd. of Ed. v Loudermill, 470 US 532, 542, 545 [1985]). Under Loudermill, such an employee is entitled only “to oral or written notice of the charges against him, an explanation of the employer’s evidence, and an opportunity to present his side of the story”—not to an evidentiary hearing before an independent factfinder (id. at 546). In New York, under our decision in Matter of Prue v Hunt (78 NY2d 364, 369 [1991]), a public employee terminated under Civil Service Law § 73 after a year’s absence due to disability is not entitled to any “procedural formality greater than that required in Loudermill” prior to termination. The result is an anomaly: an employee who is fired under section 73 for inability to perform the duties of his or her position gets less protection than an employee placed on leave of absence for the same reason under section 72.
Today’s decision magnifies the anomaly, extending section 72 rights to employees who are not removed from the workplace by their employer, but who have removed themselves and are seeking to return. Such an extension of section 72’s protections is not compelled either by the Constitution or by common sense, and is not commanded, or even suggested, by the text of section 72.
On the contrary, section 72 was evidently written to be applicable to employees who are at work until their employer chooses to remove them. The opening words of section 72 (1) are: “When in the judgment of an appointing authority an employee is unable to perform the duties of his or her position.” How is an employer to make such a “judgment” about an employee who is not at the workplace, and whom the employer has no opportunity to observe? And how is the employer to provide to the employee “[w]ritten notice of the facts providing the basis for [the employer’s] judgment” prior to any medical examination, as section 72 (1) requires? The statute then says that the employer may, based upon the results of a medical examination, tell the employee “that he or she may be placed on leave of absence”—not that a leave of absence voluntarily begun shall continue. The statute goes on to refer to “the proposed leave and the proposed date on which such leave is to commence,” to give the employee an opportunity “to object to the imposition of the proposed leave of absence” and to provide that “imposition of the proposed leave of absence shall be held in abeyance until *68a final determination.” This last phrase is particularly telling: to say that the “imposition of the proposed leave of absence shall be held in abeyance” is a very strange way to describe bringing back to work an employee who has already been on leave of absence for some time.
There is no unfairness in not providing to an employee already on voluntary leave the same procedural protections given to one whom the employer wants to remove. It is entirely reasonable to require more extensive procedures to change the status quo than to continue it. It is also reasonable to think that an employee who has voluntarily withdrawn from work for medical reasons is more likely to be disabled than one who has not. In short, nothing justifies reading Civil Service Law § 72 to be applicable to cases like this.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read and Jones concur with Judge Pigott; Judge Smith dissents and votes to affirm in a separate opinion.
In each case: Order reversed, etc.